DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed June 2, 2022 has been entered. Claims 1-20 remain pending in the application.  Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed March 2, 2022.
Response to Arguments
The Applicant’s arguments filed June 2, 2022 are persuasive.
Amendment to Claims 1 and 11
The Applicant’s argument that the amendment to claim 1 overcomes the rejection under 35 USC 103 in the Office Action dated March 2, 2022 is persuasive. Wong in view of Niijima fails to teach the channel extending axially back and forth along the circumference of the sleeve. Claim 11 contains the same limitation overcoming the previous rejection. The rejection is withdrawn, but a new rejection is made under 35 USC 103 in view of Jiang in view of Wong. See below for details. 
Amendment to Claim 18 
The Applicant’s argument that the amendment to claim 1 overcomes the rejection under 35 USC 103 in the Office Action dated March 2, 2022 is persuasive. The channel of Krais is not a “continuously winding path” as the heat transfer elements seen in Fig. 8, 21-23 create discontinuities in the path. The rejection is withdrawn, but a new rejection is made under 35 USC 103 in view of Jiang in view of Wong and Murakami. See below for details. 
Rejection of Claim 9 under 35 USC 103
The applicant’s argument that the rejection of claim 9 under 35 USC 103 was improper is persuasive. Claim 9 requires the width of the interdigitated fingers to decrease from the inlet to the outlet. Claim 9 requires additional structure to constitute a “finger” beyond the spaces in the meandering channel. Therefore the issue of whether Leidinger is analogous art is moot. The rejection is withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 10, 11, 13, 14, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 20120217826 A1, hereinafter “Jiang”) in view of Wong. 
Regarding claim 1, Jiang teaches a system for a cooling jacket of an electric motor (“This invention relates to a cooling device and in particular, to a cooling device especially suitable for cooling an electric motor. In a simple form of the invention, one embodiment forms a water jacket for a small size or miniature PMDC motor”, [0002]) having an axis of rotation (Fig. 2, sleeve 34 shares axis of rotation with rotor 14), comprising: 

    PNG
    media_image1.png
    367
    364
    media_image1.png
    Greyscale

a first half of a channel (Fig. 8, channel 60) extending along a circumference of an inner surface of the cooling jacket (“A flow guiding structure is formed within the peripheral space 50 defined by the outer sleeve 34, the inner sleeve 32, and the two end portions 36 and 38”, [0041]) (i.e. the channel is formed on the inner surface of jacket 34 and outer surface of 32) between an inlet and an outlet (“The first cooling channel has two continuous winding branches 60 and 62 which are in fluid communication with each other only at the channel inlet 78 and the channel outlet 82 and respectively travel on two semicircular parts of the outer surface of the inner sleeve 32 defined by the channel inlet 78 and the channel outlet 82”, [0042]), wherein the first half of the channel includes only a single continuously winding path that extends axially back and forth along the circumference of said inner surface from the inlet to the outlet (see Fig. 7 for the channel extending axially back and forth).

    PNG
    media_image2.png
    360
    374
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    284
    439
    media_image3.png
    Greyscale

  	Jiang does not teach a cross-section of the channel gradually changing from the inlet to the outlet along the circumference. 
	Wong teaches a cooling jacket for an electric motor wherein a cross-section of the channel gradually changing from the inlet to the outlet along the circumference (“The pitch of the helical channel decreases along an axial dimension of the helical channel, such that the pitch, and thus the cross-sectional area available for flow of the coolant, is greatest at or near the coolant inlet and smallest at or near the coolant outlet”, [abstract]). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the motor cooling system of Jiang so that the one half of the channel gradually decreased in cross-sectional area from the inlet to the outlet as taught by Wong.
	This would have the benefit of improving cooling performance by making the cooling more uniform (“This disclosure relates generally to cooling jackets for electrical motors, and particularly to helical cooling jackets with a variable pitch to improve cooling performance and ensure a more uniform spatial distribution of temperature”, [0001]). 
	Regarding claim 2, Jiang in view of Wong teaches the system of claim 1. Jiang further teaches wherein the cooling jacket is a cylindrical structure with the inlet being positioned on the circumference of the inner surface of the cooling jacket diametrically opposite to the outlet (Fig. 6, 46 and 48 on diametrically opposite side of cylindrical sleeve 34) (“The inlet of each pair is spaced from the respective outlet by 180 degrees in the circumferential direction and adjacent to and aligned with the outlet of the other pair in the axial direction”, [0040]). 

    PNG
    media_image4.png
    319
    350
    media_image4.png
    Greyscale

	Regarding claim 3, Jiang in view of Wong teaches the system of claim 1, wherein the outlet is a single orifice or a plurality of adjacent orifices (Fig. 6, outlet 48 and 66 is seen to be a plurality of adjacent orifices). 
Regarding claim 4, Jiang in view of Wong teaches the system of claim 1. Jiang further teaches comprising, a cooling liquid (i.e. water) (“In a simple form of the invention, one embodiment forms a water jacket for a small size or miniature PMDC motor”, [0002]) entering the first half of the channel via the inlet and flowing out of the channel via the outlet (“the coolant entering into the N winding cooling channels respectively from the N inlets and flowing out from the single outlet, where N is an integer greater than 1”, [0015]). 
Regarding claim 5, Jiang in view of Wong teaches the system of claim 4. Jiang further teaches wherein the cooling liquid entering the channel via the inlet bifurcates into two portions (Fig. 8, see channel entering via inlet 78 bifurcate into 60 and 62) and flows along the first half and a second half of the channel and then exits the channel via the outlet, the first half of the channel being a symmetrical image of the second half of the channel about a vertical axis of the electric motor (“The first cooling channel has two continuous winding branches 60 and 62 which are in fluid communication with each other only at the channel inlet 78 and the channel outlet 82 and respectively travel on two semicircular parts of the outer surface of the inner sleeve 32 defined by the channel inlet 78 and the channel outlet 82”, [0042]). 
	Regarding claim 6, Jiang in view of Wong teaches the system of claim 1.
Jiang does not teach wherein the cross-section of the channel is highest proximal to the inlet and the cross-section of the channel is lowest proximal to the outlet.
Wong further teaches wherein the cross-section of the channel is highest proximal to the inlet and the cross-section of the channel is lowest proximal to the outlet (“The pitch of the helical channel decreases along an axial dimension of the helical channel, such that the pitch, and thus the cross-sectional area available for flow of the coolant, is greatest at or near the coolant inlet and smallest at or near the coolant outlet”, [abstract]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the motor cooling system of Jiang so that the one half of the channel gradually decreased in cross-sectional area from the inlet to the outlet as taught by Wong.
This would have the benefit of improving cooling performance by making the cooling more uniform (“This disclosure relates generally to cooling jackets for electrical motors, and particularly to helical cooling jackets with a variable pitch to improve cooling performance and ensure a more uniform spatial distribution of temperature”, [0001]).
Regarding claim 7, Jiang in view of Wong teaches the system of claim 5. Jiang further teaches wherein the first half of the channel (Fig. 8, 60) meanders about interdigitated fingers (“plates” exemplified by Fig. 8, 70) (Fig. 8, 70 and 74 can be seen to interlock) disposed on the circumference of the inner surface of cooling jacket, wherein the interdigitated fingers are axially aligned.
Regarding claim 10, Jiang in view of Wong teaches the system of claim 1. Jiang further teaches wherein the inner surface of the cooling jacket (Fig. 2, 34) is placed around an outer periphery of a stator (Fig. 2, 12) of the electric motor.
	Regarding claim 11, Jiang teaches a system for a cylindrical cooling jacket coaxially surrounding an electric motor (“This invention relates to a cooling device and in particular, to a cooling device especially suitable for cooling an electric motor. In a simple form of the invention, one embodiment forms a water jacket for a small size or miniature PMDC motor”, [0002]), comprising: 
an inlet (Fig. 6, 46 and 68) for a cooling liquid; 
a plurality of outlets for the cooling liquid positioned diametrically opposite to the inlet (Fig. 6, 66 and 48); and 
a continuous channel disposed on a surface of the cooling jacket (Fig. 8, 60), an amount of cooling liquid entering the channel via the inlet, the amount of cooling liquid bifurcating upon entry with a first portion flowing through a first half of the cooling jacket and a second portion of the cooling liquid flowing through a second half of the cooling jacket (Fig. 8, see channel bifurcate into 60 and 62 upon entry of inlet 78), wherein the continuous channel includes only a first single continuous channel with a first part of the bifurcated liquid and only a second single continuous channel with a remaining part of the bifurcated liquid (bottom channel of Fig. 8 is comprised only of 60 and 62), each of the single continuous channels having only a single continuously winding path that extends axially back and forth along a circumference of said inner surface (see Fig. 7 for the back and forth axial extension).
Jiang does not teach a width of the channel decreasing in multiple increments between the inlet and the outlet(s) in at least one half of the cooling jacket. 
Wong teaches a cooling jacket for an electric motor wherein a width of the channel decreases in multiple increments between the inlet and the outlet(s) in at least one half of the cooling jacket (“The pitch of the helical channel decreases along an axial dimension of the helical channel, such that the pitch, and thus the cross-sectional area available for flow of the coolant, is greatest at or near the coolant inlet and smallest at or near the coolant outlet”, [abstract]). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the motor cooling system of Jiang so that the one half of the channel gradually decreased in cross-sectional area from the inlet to the outlet as taught by Wong.
	This would have the benefit of improving cooling performance by making the cooling more uniform (“This disclosure relates generally to cooling jackets for electrical motors, and particularly to helical cooling jackets with a variable pitch to improve cooling performance and ensure a more uniform spatial distribution of temperature”, [0001]). 
	Regarding claim 13, Jiang in view of Wong teaches the system of claim 11. Jiang further teaches wherein each of the first half of the cooling jacket and the second half of the cylindrical cooling jacket has a semi-circular cross section (Fig. 8, the channel splits at 78 and move in opposite circumferential directions of the cylindrical jacket), the first half being a symmetrical image of the second half about a vertical axis of the electric motor (Fig. 8, 60 and 62 are symmetrical images of each other).
	Regarding claim 14, Jiang in view of Wong teaches the system of claim 11. Jiang further comprising, a plurality of interlocking fingers (“plates” exemplified by Fig. 8, 70) (Fig. 8, 70 and 74 can be seen to interlock) projecting out from side walls of the surface of the cooling jacket, the channel meandering between the interlocking fingers.
	Regarding claim 16, Jiang in view of Wong teaches the system of claim 11. 
Jiang does not teach wherein a width of a first segment of the channel proximal to the inlet is higher than a width of a second segment of the channel proximal to the outlet.
Wong teaches a cooling jacket for an electric motor wherein a width of a first segment of the channel proximal to the inlet is higher than a width of a second segment of the channel proximal to the outlet (“The pitch of the helical channel decreases along an axial dimension of the helical channel, such that the pitch, and thus the cross-sectional area available for flow of the coolant, is greatest at or near the coolant inlet and smallest at or near the coolant outlet”, [abstract]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the motor cooling system of Jiang so that the one half of the channel gradually decreased in cross-sectional area from the inlet to the outlet as taught by Wong.
This would have the benefit of improving cooling performance by making the cooling more uniform (“This disclosure relates generally to cooling jackets for electrical motors, and particularly to helical cooling jackets with a variable pitch to improve cooling performance and ensure a more uniform spatial distribution of temperature”, [0001]).
	Regarding claim 17, Jiang in view of Wong teaches the system of claim 11. Jiang further teaches wherein the surface of the cooling jacket (Fig. 2, 32) is in face sharing contact with a stator (Fig. 2, 12) of the electric motor.
Claim(s) 8 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Wong and Murakami et al. (US 20210234416 A1, hereinafter “Murakami”).
Regarding claim 8, Jiang in view of Wong teaches the system of claim 7. Jiang does not teach wherein the interdigitated fingers of the first half of the channel include only: a first set of fingers protruding along the circumference of the inner surface and extending axially from a first side wall and a second set of fingers protruding along the circumference of the inner surface and extending axially from a second side wall, opposite to the first side wall (Jiang teaches interdigitated fingers 70 and 74, but 74 does not extend from a second side wall).
Murakami teaches a stator cooling jacket for an electric motor (“According to one aspect of the present disclosure, a stator cooling structure is provided, the stator cooling structure including a supporting member that has a cylindrical shape along an axial direction of a rotating electric machine, that supports the stator core of the rotating electric machine, and that forms a cooling water passage and an oil passage, in which the stator core, the cooling water passage, and the oil passage are disposed adjacent to each other in this order from an inner radial side”, [0006]) wherein the coolant flows along indigitated fingers projecting from sidewalls of the inner surface (Fig. 4, 642 and 643).

    PNG
    media_image5.png
    501
    487
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the motor cooling system of Jiang in view of Wong by removing the top channel taught by Jiang in Fig. 8 so that the interdigitated fingers both came from side walls as taught by Murakami. 
Note that Jiang explicitly contemplates this possibility (“a flow guiding structure which defines N cooling channels in the peripheral space allowing coolant to flow, each channel having at least two branches; and N pairs of inlet and outlet corresponding to the N cooling channels…where N is an integer equal to or greater than 1”, [0006]).
This would have the advantage of simplifying the design and manufacturing of the device by only requiring one bifurcating channel. 
	Regarding claim 18, Jiang teaches a cooling system for an electric motor (“This invention relates to a cooling device and in particular, to a cooling device especially suitable for cooling an electric motor. In a simple form of the invention, one embodiment forms a water jacket for a small size or miniature PMDC motor”, [0002]), comprising: 
a cylindrical cooling jacket (Fig. 6, 34) including a continuous channel (Fig. 8, 60 and 62) disposed on an inner surface (“A flow guiding structure is formed within the peripheral space 50 defined by the outer sleeve 34, the inner sleeve 32, and the two end portions 36 and 38”, [0041]) (i.e. the channel is formed on the inner surface of jacket 34 and outer surface of 32) meandering about interdigitated fingers (Fig. 8, plates exemplified by 70 and 74 are interdigitated) projecting from sidewalls of the inner surface (Fig. 8, 70 extends from bottom wall, 74 does not extend from a side wall), the channel including a bifurcated path (Fig. 8, see path bifurcate into 60 and 62 at inlet 78), each half of the bifurcated path being a single continuously winding path that extends axially back and forth along a circumference of said inner surface (“Thus, the two groups of guiding plates and the two partitions define a cooling channel with two continuous winding branches 60 and 62 (as shown by arrows in solid and dashed lines respectively in the laid-out view of FIG. 5) which are in fluid communication with each other only at the two openings 46 and 48. Each branch 60, 62 travels circumferentially back and forth on a respective semicircular part of the outer surface of the inner sleeve 32 while progressing in the axial direction”, [0039]) from an inlet to an outlet (“The first cooling channel has two continuous winding branches 60 and 62 which are in fluid communication with each other only at the channel inlet 78 and the channel outlet 82 and respectively travel on two semicircular parts of the outer surface of the inner sleeve 32 defined by the channel inlet 78 and the channel outlet 82”, [0042]). 
Jiang does not teach with a variable cross-section with the cross-section decreasing along each of a first half and a second half of the cooling jacket from a top of the cooling jacket to a bottom of the cooling jacket or wherein both the interdigitated fingers project from a side wall of the inner surface. 
Wong teaches a cooling jacket for an electric motor with a variable cross-section with the cross-section decreasing along each of a first half and a second half of the cooling jacket from a top of the cooling jacket to a bottom of the cooling jacket (“The pitch of the helical channel decreases along an axial dimension of the helical channel, such that the pitch, and thus the cross-sectional area available for flow of the coolant, is greatest at or near the coolant inlet and smallest at or near the coolant outlet”, [abstract]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the motor cooling system of Jiang so that the one half of the channel gradually decreased in cross-sectional area from the inlet to the outlet as taught by Wong.
This would have the benefit of improving cooling performance by making the cooling more uniform (“This disclosure relates generally to cooling jackets for electrical motors, and particularly to helical cooling jackets with a variable pitch to improve cooling performance and ensure a more uniform spatial distribution of temperature”, [0001]).
Jiang in view of Wong still does not teach both the indigitated fingers projecting from a side wall of the inner surface. 
Murakami teaches a stator cooling jacket for an electric motor (“According to one aspect of the present disclosure, a stator cooling structure is provided, the stator cooling structure including a supporting member that has a cylindrical shape along an axial direction of a rotating electric machine, that supports the stator core of the rotating electric machine, and that forms a cooling water passage and an oil passage, in which the stator core, the cooling water passage, and the oil passage are disposed adjacent to each other in this order from an inner radial side”, [0006]) wherein the coolant flows along indigitated fingers projecting from sidewalls of the inner surface (Fig. 4, 642 and 643).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the motor cooling system of Jiang in view of Wong by removing the top channel taught by Jiang in Fig. 8 so that the interdigitated fingers both came from side walls as taught by Murakami. 
Note that Jiang explicitly contemplates this possibility (“a flow guiding structure which defines N cooling channels in the peripheral space allowing coolant to flow, each channel having at least two branches; and N pairs of inlet and outlet corresponding to the N cooling channels…where N is an integer equal to or greater than 1”, [0006]).
This would have the advantage of simplifying the design and manufacturing of the device by only requiring one bifurcating channel. 
Regarding claim 19, Jiang in view of Wong and Murakami teaches the system of claim 18. Jiang further teaches wherein a cooling liquid enters the channel from the inlet being an opening located at the top of the jacket (Fig. 6, 46) (notice the jacket is symmetrical so flipping the top and bottom results in the same structure) and after flowing through the channel in each of the first half and the second half of the cooling jacket (Fig. 8, 60 and 62), the cooling liquid exits the channel through one or more openings located at the bottom of the cooling jacket (Fig. 6, 48), the top and the bottom of the cooling jacket having an angular separation of 180                        
                            °
                        
                     (“Preferably, each inlet is spaced from the respective outlet by 180 degrees in the circumferential direction”, [0013]).
Regarding claim 20, Jiang in view of Wong and Murakami teaches the system of claim 18. Jiang further teaches wherein the inner surface of the cooling jacket (Fig. 2, 32) is in face sharing contact with a stator (Fig. 2, 12) of the electric motor.
Allowable Subject Matter
Claim 9 and 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 9, the prior art failed to anticipate or render obvious, on light of the all the other limitations of the claim, a cooling jacket where the indigitated fingers of the meandering cooling path gradually decreased in width from the inlet to the outlet. 
Regarding claim 15, the prior art failed to anticipate or render obvious, in light of the all the other limitations of the claim, a cooling jacket where the distance between the interlocking fingers decreased from the inlet to outlet. Krais teaches a cooling jacket for an electric motor (Fig. 9, 28) wherein a distance between two adjacent fingers (Fig. 10, 21-23) of the plurality of fingers gradually decreases between the inlet and the outlet in the at least one half of the cooling jacket. 
This is achieved in Krais by adding more fingers to the channel closer to the outlet than the inlet. However, the additional fingers are not interlocking, so the distance between two interlocking fingers never changes in Krais and Krais fails to teach this limitation. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S LEONE whose telephone number is (571)272-4039. The examiner can normally be reached M-F: 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S LEONE/Examiner, Art Unit 2834           

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834